DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, and 7 are pending.  Claim 5 has been canceled.  Note that, Applicant’s amendment and arguments filed 3/7/22 have been entered.
Applicant’s election of Group I, claims 1-5, in the reply filed on March 7, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 7, 2022.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed February 10, 2022, have been withdrawn:
	None.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over KR10-20130123164 in view of Kumagai et al (US 2016/0208201) or Kawase et al (US 2010/0167972).
‘164 teaches a process solution for improving line width roughness of a photoresist pattern formed during a semiconductor manufacturing process.  See page 1, lines 1-10.  The composition contains from 0.001 to 3% by weight of an alcohol having 1 to 8 carbon atoms; 0.0001 to 1% by weight of a surfactant, 0.0001 to 1% by weight of an alkali material, and 95 to 99.9997% by weight of water.  See page 2, lines 1-25.  The nonionic surfactant may be a polyoxyethylene alkyl ether, polyoxyethylene alkylphenyl ether, etc.  The alkali material may be selected from the group consisting of tetramethylammonium hydroxide, tetrabutylammonium hydroxide, etc.  See page 2, lines 1-25.   
‘164 does not teach the specific HLB of the nonionic surfactant or a composition containing a nonionic surfactant having an HLB of 9-16, an alkaline material, and water in the specific amounts as recited by the instant claims.  
Kumagai et al teach a cleaning liquid for lithograph, and a method form forming a wiring using the cleaning liquid for lithography.  See Abstract.  Surfactants may be used in the cleaning composition and include nonionic surfactant such as polyoxyethylene alkyl ethers, etc., having an HLB from 7 to 17.  See para. 90-95.  
Kawase et al teach a cleaning solution for a semiconductor device which is excellent in the ability to remove particles, etc.  See Abstract.  The cleaning solutions comprise an organic acid, a nonionic surfactant having an HLB value of from 5 to less than 13.  See Abstract.  Suitable surfactants include polyoxyalkyene alkyl ethers having an HLB form 5 to 13.  See paras. 55-65.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a polyoxyalkyene alkyl ether surfactant having an HLB of 9, for example, in the composition taught by ‘164, with a reasonable expectation of success, because Kumagai et al or Kawase et al teach the use of a polyoxyalkyene alkyl ether surfactant having an HLB of 9, for example, in a similar composition and further, ‘164 teaches the use of polyoxyalkylene alkyl ether surfactants in general. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a nonionic surfactant having an HLB of 9-16, an alkaline material, and water in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘164 of Kumagai et al or Kawase et al suggest a composition containing a nonionic surfactant having an HLB of 9-16, an alkaline material, and water in the specific amounts as recited by the instant claims.  
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR10-1957876.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
‘876 teaches a process liquid composition for reducing collapse of a photoresist pattern including polyhydroxystyrene used for an extreme ultraviolet exposure during a semiconductor manufacturing process, and a pattern forming method using the composition.  See page 1.  ‘876 teaches a rinse solution for reduving a pttern collapse lever generated during photoresist development comprising 0.0001 to 1% by weight of an alkali metal material selected from the group consisting of tetraethylammonium hydroxide, tetrbutylammonium hydroxide, etc.; 0.0001 to 1% by weight of a nonionic surfactant having an HLB value of 9 to 16; and 98 to 99.9998 wt% of water.  See page 2.  ‘876 specifically teaches 0.01% by weight of polyoxyethylene alkyl ether surfactants having an HLB of 9, 10, etc.; 0.01% by weight of tetrabutylammonium hydroxide; 99.98% by weight of distilled water.  See Table 1.  ‘876 discloses the claimed invention with sufficient specificity to constitute anticipation.  
Accordingly, the teachings of ‘876 anticipate the material limitations of the instant claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/054023 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of 17/054023 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a nonionic surfactant having an HLB of 9-16, an alkaline material, and water in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-6 of 17/054023 suggest a composition containing a nonionic surfactant having an HLB of 9-16, an alkaline material, and water in the specific amounts as recited by the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 102 using KR10-1957876, Applicant states that the instant application claims priority to KR10-2018-0068034 with June 14, 2018, as a filing (i.e., priority) date, which predates the publication date of March 13, 2019, for KR10-1957876.  In response, note that, while Applicant has provided a copy of the foreign priority document KR10-2018-0068034, Applicant has not perfected priority of KR10-2018-0068034 by submitting an English language translation of KR10-2018-0068034.  Therefore, until priority is perfected by filing an English language translation of KR10-2018-0068034, the Examiner asserts that the instant application has not been granted a filing date of June 14, 2018, but instead has an earliest filing date of 5/22/19, and the publication date of March 13, 2019, for KR10-1957876 predates May 22, 2019.   Thus, the Examiner asserts that KR10-1957876 properly qualifies as prior art and is sufficient to anticipate the claimed invention under 35 USC 102. 
With respect to the rejection of the instant claims under 35 USC 103 using  KR10-20130123164 in view of Kumagai et al or Kawase et al, Applicant states that a Declaration has been submitted under 37 CFR 1.132 filed March 7, 2022, which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that the 132 Declaration provides data showing the unexpected and superior reduction of collapse of photoresist pattern properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  In response, note that, the Examiner asserts that the 132 Declaration is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  First, a rejection of the instant claims for anticipation has been made, and secondary considerations are not sufficient to overcome a rejection of the instant claims under 35 USC 102.  Note that, Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 USC 102 rejections and thus cannot overcome a rejection so based.  In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).  See MPEP 2131.04.   
Additionally, the data provided in the 132 Declaration is not commensurate in scope with the instant claims.  For example, the instant claims are open to any nonionic surfactant having a specific HLB value in a given range and tetrabutylammonium hydroxide in a given range, while the 132 Declaration provides data with respect only several specific embodiments which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Declaration is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).  
Further, the Examiner would like to point out that the 132 Declaration provides data with respect to “polyoxyethylene alkyl ether”, it is unclear what actual compound is represented by “polyoxyethylene alkyl ether”.  Thus, the Examiner asserts that the 132 Declaration is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.
With respect to the provisional non-statuatory double patenting rejection over claims 1-6 of copending Application No. 17/054023 (reference application), Applicant states that that the instant claims are very different from those of 17/054023.  In response, note that, the Examiner asserts that claims 106 of 17/054023 encompass the  material limitations of the instant claims.  For example, claims 1-6 of 17/054023 suggest a composition containing a nonionic surfactant having an HLB value of 9 to 16 and tetrabutylammonium hydroxide as recited by the instant claims.  Thus, the Examiner asserts that claims 1-6 of 17/054023 are sufficient to suggest the claimed invention and that the double patenting rejection is proper and has been maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/May 9, 2022